PER CURIAM.
Robert Gramm appeals from the circuit court’s final order denying his petition for writ of certiorari. We treat appellant’s notice of appeal as a petition for writ of certiorari.
Petitioner, a former police officer, appealed his termination from the police department to the Civil Service Appeals Board for the City of Port St. Lucie. The Board conducted a hearing and subsequently reduced its decision upholding petitioner’s termination to a signed order. The circuit court denied petitioner’s petition for certiorari review of the Board’s action. This panel’s review of the circuit court’s denial of appellant’s writ of certiorari is limited to whether the court afforded petitioner procedural due process and applied the correct law. See City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982).
The record shows that the Board did not include in its written determination any findings of fact or conclusions of law. We hold that its failure to do so renders the Board’s order defective on due process grounds. Accordingly, we quash the circuit court's order denying certiorari review and remand this cause to the circuit court with instructions to set aside the Board’s determination. The circuit court shall direct the Board to set forth in writing the findings of fact and corresponding conclusions of law upon which its ultimate decision was based. See Smith v. Metropolitan Dade County, 532 So.2d 84 (Fla. 3d DCA 1988).
We also note that the trial court erred when it concluded that the admission of newspaper clippings into evidence constituted harmless error. Should circumstances require the Board to conduct a new hearing, the newspaper clippings should be excluded.
CERTIORARI GRANTED.
ANSTEAD, DELL and GUNTHER, JJ., concur.